NOTICE
This Order was filed under           2022 IL App (4th) 210710-U
                                                                                           FILED
                                                                                         August 10, 2022
Supreme Court Rule 23 and is
                                                                                          Carla Bender
not precedent except in the                 NO. 4-21-0710                             4th District Appellate
limited circumstances allowed                                                               Court, IL
under Rule 23(e)(1).                IN THE APPELLATE COURT

                                            OF ILLINOIS

                                         FOURTH DISTRICT

      THE PEOPLE OF THE STATE OF ILLINOIS,                        )     Appeal from the
                Plaintiff-Appellee,                               )     Circuit Court of
                                                                  )     McLean County
                      v.                                          )     No. 20CF1301
                                                                  )
      WANYAE A. MASSEY,                                           )     Honorable
                Defendant-Appellant.                              )     John Casey Costigan,
                                                                  )     Judge Presiding.


                  JUSTICE STEIGMANN delivered the judgment of the court.
                  Presiding Justice Knecht and Justice DeArmond concurred in the judgment.

                                               ORDER

 ¶ 1 Held:        The appellate court affirmed defendant’s conviction and sentence for burglary.

 ¶2               In November 2020, the State charged defendant, Wanyae A. Massey, with two

 counts of unlawful possession of a weapon by a felon (counts I and II) (720 ILCS 5/24-1.1(a)

 (West 2020)), four counts of burglary to a motor vehicle (counts III through VI) (id. § 19-1(a)),

 obstructing justice (count VII) (id. § 31-4(a)(1)), obstructing identification (count VIII) (id.

 § 31-4.5(a)), and obstructing a peace officer (count IX) (id. § 31-1(a)). Relevant to this appeal is

 count V, which alleged that in November 2020, defendant entered a motor vehicle belonging to

 Logan Venturi “with the intent to commit therein a theft.”

 ¶3               In April 2021, the trial court conducted a bench trial and found defendant guilty

 of all four counts of burglary (counts III through VI), obstructing identification (count VIII), and

 obstructing a peace officer (count IX). The trial court sentenced defendant to seven years in
prison for each burglary and 180 days in jail for obstructing identification and obstructing a

peace officer, with all sentences to be served concurrently.

¶4             Defendant appeals, arguing only that the State failed to prove him guilty beyond a

reasonable doubt of burglary to Venturi’s vehicle (count V) because defendant took no property.

We disagree and affirm.

¶5                                      I. BACKGROUND

¶6             In November 2020, the State charged defendant with two counts of unlawful

possession of a weapon by a felon (counts I and II), four counts of burglary to a motor vehicle

(counts III through VI), obstructing justice (count VII), obstructing identification (count VIII),

and obstructing a peace officer (count IX). In April 2021, the trial court conducted a bench trial

at which the State presented the following evidence.

¶7             On November 25, 2020, Alonzo McMath, who lived at the Parkway Court

Apartments in Normal, Illinois, called the police after he saw someone “entering people’s cars.”

He reported that the person was holding a plastic bag and took a shirt or other garment out of the

trunk of one of the cars and put it on. Officers from the Normal Police Department responded to

the scene.

¶8             When Officer Evan Easter arrived at the complex, he “located a black male in a

hooded sweatshirt that appeared to be going through cars.” He initially saw the man, later

identified as defendant, at a white Kia, and then observed him “check multiple cars in the

parking lot.” Defendant was holding a white plastic bag. Easter radioed for assistance and

continued to observe defendant.

¶9             Officer John Gaffney arrived to assist Easter and observed defendant in the

driver’s side of a black Ford Focus. Easter and Gaffney approached the Focus, Gaffney




                                                -2-
announced himself, and defendant fled. In doing so, defendant discarded the plastic bag. Gaffney

and a third officer pursued defendant on foot and caught him as he tried to climb a fence. Upon

his arrest, defendant provided a false name and had on his person cash, a large amount of loose

change, phone chargers, and other miscellaneous items. The officers later recovered the plastic

bag that defendant had discarded and determined that it also contained a large amount of loose

change and the wallet of Donald Brewer. Brewer later reported to the police that his unlocked

car, which was parked in the apartment complex parking lot, had been burglarized.

¶ 10           At trial, Brewer testified that “everything was missing” from the center console of

his car, including his wallet and change, and that he did not give anyone permission to enter his

car. Ford Davis, a resident of the same apartment complex, testified that the trunk of his car was

ajar, the inside was “disheveled,” and change had been taken from his coin compartment.

Leonard Woods testified that he looked over his car and found that “stuff [was] scattered

everywhere.”

¶ 11           Venturi testified that after police contacted him regarding his vehicle, he went to

the parking lot in front of his building and saw that the driver and passenger side doors were

open, and the glove compartment had been “ran through.” His insurance papers and title

information were also pulled out in the car along with his wallet, which contained $10. However,

nothing had been taken from the car. We note that defendant chose not to testify and offered no

evidence.

¶ 12           The trial court found defendant guilty of four counts of burglary, one count of

obstructing identification, and one count of obstructing a peace officer. In September 2021, the

court sentenced defendant to seven years in prison for each burglary and 180 days in jail for

obstructing identification and obstructing a peace officer, with all sentences to be served




                                                -3-
concurrently.

¶ 13            This appeal followed.

¶ 14                                       II. ANALYSIS

¶ 15            Defendant appeals, arguing only that the State failed to prove him guilty beyond a

reasonable doubt of burglary to Venturi’s vehicle (count V) because defendant took no property.

We disagree and affirm.

¶ 16                      A. The Applicable Law and Standard of Review

¶ 17            “ ‘The State bears the burden of proving each element of an offense beyond a

reasonable doubt.’ ” People v. Williams, 2020 IL App (4th) 180554, ¶ 45, 167 N.E.3d 233

(quoting People v. Sturgeon, 2019 IL App (4th) 170035, ¶ 54, 126 N.E.3d 703). A defendant

commits burglary when (1) without authority he knowingly enters or remains within a motor

vehicle with (2) intent to commit therein a felony or theft. 720 ILCS 5/19-1(a) (West 2020).

¶ 18            A reviewing court will not “substitute its judgment for that of the fact finder on

questions involving the weight of the evidence or the credibility of the witnesses.” (Internal

quotation marks omitted.) Sturgeon, 2019 IL App (4th) 170035, ¶ 55. Additionally, when

reviewing a challenge to the sufficiency of the evidence, a reviewing court draws all reasonable

inferences from the evidence in favor of the prosecution and “will not reverse the trial court’s

judgment unless the evidence is so unreasonable, improbable, or unsatisfactory as to create a

reasonable doubt of the defendant’s guilt.” People v. Cline, 2022 IL 126383, ¶ 25.

¶ 19                                        B. This Case

¶ 20            In the present case, defendant argues that the State failed to prove he intended to

commit a theft when he entered Venturi’s car. Defendant contends that because (1) he did not

take anything from the car, (2) did not try to conceal himself, and (3) “voluntarily left the vehicle




                                                -4-
and its contents behind,” the only reasonable inference to be drawn is that defendant had some

motive other than theft for entering the car. Accordingly, defendant claims, the State did not

prove the elements of burglary beyond a reasonable doubt.

¶ 21           We disagree. After reviewing the evidence in the light most favorable to the State,

we conclude that the evidence was sufficient to support defendant’s conviction for burglary.

¶ 22           Although defendant did not actually take anything from Venturi’s car, the offense

of burglary is accomplished “the moment an unauthorized entry with the requisite intent occurs

even if no subsequent felony or theft is committed; there is no requirement that a defendant

successfully complete the theft.” People v. Murphy, 2017 IL App (1st) 142092, ¶ 13, 77 N.E.3d

96. Consequently, defendant’s not taking the wallet from Venturi’s car does not preclude a

finding of guilt. See People v. Roberts, 189 Ill. App. 3d 66, 544 N.E.2d 1340 (concluding that

the defendant’s ransacking an office but taking nothing of significance did not show that the

defendant convicted of burglary had not intended to commit a theft when entering building).

¶ 23           Intent may be inferred based on the totality of the circumstances, which include,

“but are not limited to, the time, place, and manner of entry into the premises; the defendant’s

activity within the premises; and any alternative explanations offered for the defendant’s

presence.” People v. York, 2020 IL App (2d) 160463, ¶ 17, 157 N.E.3d 1022.

¶ 24           Moreover, just because there could be other explanations for defendant’s entry

into Venturi’s car does not mean the trial court was “required to search for any possible innocent

explanation” of defendant’s actions and “elevate [it] to the status of *** reasonable doubt.”

(Internal quotation marks omitted.) People v. Smith, 2021 IL App (5th) 190066, ¶ 69, 184 N.E.3d

315; see also York, 2020 IL App (2d) 160463, ¶ 18 (“An inference of intent does not require the

trier of fact to look at all possible explanations consistent with the defendant’s innocence or to be




                                                -5-
satisfied that each circumstance was proved beyond a reasonable doubt.”).

¶ 25           In the present case, the State presented evidence that showed on the night of

November 25, 2020, defendant was observed by several witnesses going from car to car in the

parking lot of an apartment complex attempting to open the car doors. Defendant entered several

of the cars. One witness observed defendant taking a shirt or other garment out of the trunk of

one of the cars and putting it on. Defendant was inside a white Kia when Easter arrived and was

seen in a black Ford by Gaffney. Venturi’s car was also ransacked with the doors opened and

papers scattered about its interior. Further, upon seeing Gaffney, defendant fled immediately.

The evidence also showed that defendant had taken cash, loose change, and other items out of

cars belonging to Brewer and Davis.

¶ 26           In short, defendant expects us to believe that despite the fact that he (1) was

observed stealing items from various unlocked cars in the parking lot of an apartment complex at

night, (2) was caught by the police, and (3) fled from an open car, no reasonable person could

have inferred that he entered Venturi’s car with the intent to commit a theft. We emphatically

disagree. Given the aforementioned evidence, the inference that defendant entered Venturi’s car

with the intent to steal is not only compelling but nearly compulsory. Accordingly, we conclude

the State proved defendant guilty beyond a reasonable doubt of burglary to Venturi’s vehicle.

¶ 27                                   III. CONCLUSION

¶ 28           For the reasons stated, we affirm the trial court’s judgment.

¶ 29           Affirmed.




                                               -6-